Opinion filed March 5, 2010




                                              In The


   Eleventh Court of Appeals
                                            __________

                                      No. 11-09-00124-CV
                                          __________

              ENDEAVOR ENGERY RESOURCES, L.P., Appellant

                                                  V.

                   DAVID E. SALTER, TRUSTEE OF THE
              LANA L. SALTER LIVING TRUST, ET AL, Appellees


                            On Appeal from the 118th District Court
                                    Martin County, Texas
                                 Trial Court Cause No. 6171


                              MEMORANDUM OPINION
       The parties have filed in this court a joint motion to dismiss. In their motion, the parties state
that they have settled all issues relating to this appeal. The motion is granted, and the appeal is
dismissed.


                                                                        PER CURIAM
March 5, 2010
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.